Ryan, C.
This action was brought in the district court of Gage county on the official bond of J. E. Hill as county clerk of said county for his alleged failure to account for and pay over the fees of his office in excess of the sum of $4,200, the amount which he might lawfully retain for the compensation, of himself a.nd his deputy. In the answer there were averments that said Hill, during the entire period of his office, had made full and complete settlements with the county board of said county while *445such board was in session, and had fully, completely, accurately, and faithfully accounted to the said board for the several sums for which the action was brought; that the amounts ascertained on said settlements to be due from said Hill had been paid by said Hill to the person and officers entitled to receive the same, and that he had, at the termination of his term of office, fully accounted for all sums found by said board to be in his hands, and by said board he had, at the expiration of his said term of office, been discharged for all moneys, fees, and warrants received by him during the term of his office.
There was a general demurrer to this answer, which was overruled, and the county electing to stand thereon there was a judgment for the defendants dismissing the action. The contentions of the county presented by its petition in error are fully met by Sioux County v. Jameson, 43 Neb., 265, and the cases therein cited, as well as by the subsequently considered cases of Heald v. Polk County, 46 Neb., 28; Ragoss v. Cuming County, 46 Neb., 36; State v. Vincent, 46 Neb., 408. The judgment of the district court is
Affirmed.